Citation Nr: 0215717	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946 and from April 1951 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  


FINDINGS OF FACT

1.  The veteran submitted his current claim for entitlement 
to a TDIU rating in April 2001.

2.  The veteran has the following service-connected 
disabilities:  chondromalacia of the right knee with total 
arthroplasty, evaluated as 60 percent disabling; lumbosacral 
strain with osteoarthritis, evaluated as 20 percent 
disabling; and hearing loss, fracture of the distal right 
fibula and fracture of the right fifth metatarsal, each 
evaluated as noncompensably disabling.

3.  The highest level of education attained by the veteran 
was high school.  He served as an airplane mechanic during 
his years of active duty.  The veteran was provided VA 
benefits for training as an insurance adjuster after his 
retirement from service.

4.  After service the veteran was employed as a mechanic.  He 
also worked with his son in a cabinet business.

5.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not unemployable as a result of service-
connected disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1942 to January 
1946 and from April 1951 until his retirement for years of 
service in May 1968.  The veteran's military specialty was an 
aircraft mechanic.

The veteran was originally granted service connection for his 
right knee disability in June 1947.  He was assigned a 
noncompensable disability evaluation at that time.  

VA treatment records dated in August 1968 reflect that the 
veteran was employed as a mechanic at a local country club.

In October 1968 the veteran's right knee disability 
evaluation was increased to 10 percent.  He was also granted 
service connection for lumbosacral strain as secondary to the 
service-connected right knee.  A 10 percent disability 
evaluation was established for his lumbosacral strain.  
Finally, the veteran was granted service connection for 
hearing loss, fracture of the distal right fibula and 
fracture of the right fifth metatarsal.  He was assigned 
noncompensable disability evaluations for the latter three 
disabilities.  The noncompensable evaluations have remained 
at that level since that time.

A review of the claims folder reflects that the veteran 
received VA education benefits to pursue training as an 
accident investigator/claims adjuster in 1968.

The veteran's right knee disability evaluation was increased 
to 20 percent in April 1975.  His disability remained stable 
until he underwent a total knee arthroplasty (TKA) of the 
right knee in August 1984.  He was assigned a temporary 100 
percent rating from August 1984 to July 1985 at which time he 
received a 30 percent disability evaluation.

A discharge summary from Dakota Hospital reflects that the 
veteran underwent a second TKA of the right knee in April 
1994.  The summary noted that he worked with his son in a 
cabinet business at the time of his surgery.

The veteran again received a temporary 100 percent disability 
rating from April 1994 to May 1995.  He was assigned a 30 
percent disability evaluation effective from June 1995.  The 
veteran's lumbosacral strain disability was increased to 20 
percent in September 1998, effective from March 1997.

The veteran submitted claims seeking increased evaluations 
for his service-connected right knee and lumbosacral spine 
disabilities in July and August 2000, respectively.  He was 
afforded a VA orthopedic examination in September 2000 that 
focused on his right knee disability.  The veteran was noted 
to complain of pain and stiffness in the right knee.  It was 
noted that he did not quit his job in 1981 because of his 
knee.  The assessment was that the veteran's right knee joint 
was abnormal.  He had old chondromalacia, old injury and 
history of two TKA's.  The knee was determined to be getting 
more unstable with numbness and an inability to move the leg 
well.  

The veteran was afforded a VA orthopedic examination in 
February 2001.  This examination primarily related to the 
veteran's back disability.  The veteran related that he had 
worked as a cabinetmaker with a lot of lifting but his back 
was much better since he had retired five years earlier.  The 
veteran complained of pain with excessive bending and 
lifting.  The veteran had a full range of motion for forward 
flexion, backward extension, lateral rotation and lateral 
flexion.  The examiner remarked that there was no evidence of 
pain on motion.  The examiner said that x-rays of the 
lumbosacral spine showed changes associated with aging.  The 
impression was chronic low back pain by history.

In a rating decision dated in April 2001, the veteran's right 
knee disability was increased to 60 percent effective from 
July 12, 2000.  His lumbosacral spine disability evaluation 
remained at the 20 percent level.

The veteran submitted a formal claim for a TDIU rating in 
April 2001.  He reported that he had last worked in 1982.  He 
indicated "NA" to the question as to when his disability 
affected his full time employment.  He also indicated "NA" 
to the question regarding the date he became too disabled to 
work.  The veteran further responded that he had not sought 
any employment and again responded "NA" to the question of 
whether he left his last job because of his disability.  The 
veteran reported that he had completed high school on his 
claim form.  His May 1968 DD 214 reported three years of high 
school and his January 1946 Separation Qualification Record 
reported that he had completed 10 1/2 years of high school.

Associated with the claims folder were VA treatment records 
and hospital summaries for the period from December 1998 to 
August 2001.  They primarily related to treatment provided 
for nonservice-connected disorders and complaints.  The 
veteran was noted to complain of right knee pain in July 2001 
and would walk to relieve the pain.  

The RO wrote to the veteran in August 2001 and enclosed an 
information sheet regarding the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was asked to identify any 
sources of treatment for his disabilities.  He was informed 
that the RO had obtained VA treatment records and that he 
would be scheduled for examinations in the future.

The veteran responded to the RO's letter in August 2001.  He 
said that all of the medical evidence for his claim was at 
the VA medical center (VAMC) in Fargo, North Dakota.  

The veteran was afforded an orthopedic examination in 
September 2001.  The examiner noted the veteran's two prior 
right knee surgeries in 1984 and 1994.  The surgery was noted 
to be successful but that the veteran was having some pain in 
the right knee.  The veteran's fracture of the right fibula 
in 1942 was discussed.  The veteran was noted to have some 
discomfort at the fracture site but could easily walk a mile 
and did all of the grass cutting, and snow shoveling.  In 
regard to the veteran's back, he complained of consistent 
pain since 1956 that was more noticeable with bending and 
lifting.  He experienced no pain with walking or standing and 
had no radiation of pain.  The veteran was noted to have a 
full range of motion of the lumbar spine upon examination.  
He did have facial grimacing with flexion.  

The veteran was also afforded a VA general medical 
examination by the same examiner.  The examiner noted the 
veteran's four orthopedic-related disabilities.  He said that 
the veteran's service-connected disabilities did not preclude 
him from all substantially gainful employment.  The examiner 
remarked that the veteran was very active and did all of his 
own household chores to include mowing and shoveling without 
difficulty.  The examiner also said that the veteran walked a 
mile a day without problems.

The veteran's claim for TDIU was denied in October 2001.  He 
was provided notice of the rating action that same month.

The veteran submitted a claim for an increased disability 
evaluation for his lumbosacral strain in October 2001 along 
with his notice of disagreement with the RO's denial of his 
claim for a TDIU rating.

The RO contacted the veteran in November 2001 and advised him 
regarding the decision review officer (DRO) option for 
resolving the disagreement with his rating.  The veteran did 
not respond within 60 days and the RO issued a statement of 
the case in January 2002.

The RO also wrote to the veteran regarding his most recent 
claim for an increased disability evaluation for his 
lumbosacral strain.  He was asked to inform the RO regarding 
any recent treatment.  

Associated with the claims folder are additional VA treatment 
records for the period from November 2001 to May 2002.  The 
records primarily reflect treatment for the veteran's 
diagnosed dementia and his placement in a veterans' home as a 
result of that condition.

The veteran's claim for an increased evaluation for his 
lumbosacral strain was denied by the RO in May 2002.  He was 
provided notice of the action that same month.  There is no 
indication in the claims folder that the veteran has 
expressed a disagreement with the rating decision.

II.  Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2001).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2001).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities with at least one disability rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  Factors to be considered are the veteran's education 
and employment history and loss of use of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2001); see 38 C.F.R. § 
4.19 (2001) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2001).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran has the following service-connected disabilities: 
chondromalacia of the right knee with total arthroplasty, 
evaluated as 60 percent disabling; lumbosacral strain with 
osteoarthritis, evaluated as 20 percent disabling; and 
hearing loss, fracture of the distal right fibula, and 
fracture of the right fifth metatarsal, each evaluated as 
noncompensably disabling.  His combined total service-
connected disability evaluation is 70 percent.

The veteran completed eleven years of education.  Documents 
in his claims folder reflect that he received VA educational 
benefits for training as an accident investigator/claims 
adjuster in 1968 although there is no evidence to show he 
completed the training or obtained employment in this field.  
He has not reported any relevant vocational training after 
service.  A work history, compiled from information reported 
by the veteran on his several claims forms, examination 
reports and military records shows that he worked as an 
aircraft mechanic for over 20 years in the military.  He was 
employed as a mechanic at a local country club for an unknown 
period of time after service.  He also worked with his son in 
a cabinet business.  There is no evidence that he was ever 
awarded Social Security Administration disability benefits 
because of an inability to maintain employment.

A review of the evidence of record shows that the veteran's 
service-connected disabilities have not presented a problem 
with his ability to obtain and maintain substantially gainful 
employment.  He has undergone two TKA's of the right knee 
with good results as noted on the several VA examinations.  
His right knee is rated at 60 percent but the objective 
evidence of record, as well as the veteran's own comments to 
the several VA examiners, do not reflect any problems with 
the right knee that would prevent him from working.  His 
disability evaluation for his lumbosacral strain has remained 
at the 20 percent level since March 1997.  His hearing loss 
and residuals of fracture of the right distal fibula and 
right fifth metatarsal have remained at the noncompensable 
level since October 1968.

The veteran's combined service-connected disability rating is 
70 percent, with one disability rated at more than 40 
percent.  He clearly satisfies the threshold criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  However, despite his 
actual disability evaluations being rated so as to satisfy 
the regulatory criteria, the objective evidence of record 
does not show that he is unable to obtain and maintain 
substantially gainful employment due to service-connected 
disability.  His several service-connected disabilities have 
been recently evaluated and are properly rated for their 
respective levels of disability.  His right knee disability 
was increased to 60 percent just prior to his current claim.  
The general medical examiner noted the veteran's several 
service-connected disabilities when he concluded that they 
did not preclude the veteran from all substantially gainful 
employment.  The VA treatment records do not provide evidence 
that the veteran's service-connected disabilities preclude 
him from being able to obtain and maintain substantially 
gainful employment.

The Board does not find that his service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  The evidence shows that 
the veteran was gainfully and continually employed for 
approximately 14 or more years after service.  He reported 
that he last worked in 1982 on his formal TDIU application 
but told a VA examiner in February 2001 that he had retired 
five years earlier (1996).  He did not report that he had 
lost time from work because of his service-connected 
disabilities or that they had become too severe for him to 
continue to work.

The evidence above does not demonstrate that the veteran is 
incapable of performing the physical and mental acts required 
by employment because of his service-connected disorders.  
Van Hoose, 4 Vet. App. at 363.  Moreover, a review of the 
record on appeal reveals no unusual or exceptional problems 
associated with the veteran's service-connected disabilities.  
There is no indication that he would require exceptional 
treatment or extended time off from work due to service-
connected disabilities such as to require a referral of the 
case to the Director, Compensation and Pension Service under 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2001).

There is nothing in the record that suggests that the 
veteran's service-connected disabilities are disabling beyond 
the typical impairments already contemplated by the schedular 
criteria.  Therefore, the veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting TDIU benefits.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (West Supp. 2001).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran is service-connected for several disabilities.  He 
has submitted the appropriate claim form with the necessary 
information regarding his employment status.  

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that, 
if such information or evidence is not received within one 
year from the date of such notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, newly 
created 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to assist 
by way of providing notice.

The veteran was again advised of the VCAA and the development 
requirements associated with the law in August 2001.  He was 
asked to identify any medical evidence that could be obtained 
in support of his claim.  He was also advised of the RO's 
efforts to obtain evidence on his behalf and that he would be 
scheduled for an examination in the future.

The veteran's claim was denied in October 2001 and he 
submitted his notice of disagreement that same month.  The RO 
wrote to him in November 2001 and explained that efforts 
would be made to resolve his disagreement with the rating 
action.  This included the opportunity to have a DRO review 
or to pursue the traditional appeal process.  The veteran did 
not respond to the RO's letter.  The veteran and his 
representative were then notified in a statement of the case 
issued in January 2002 of the provisions of law relied on, 
the facts developed in the case, and of the reasoning used in 
reaching a decision on the issue in this case.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
evidence necessary to establish his unemployability due to 
his service-connected disabilities.  He was kept informed of 
the evidence developed by VA and of future examinations.  He 
was notified of the DRO review process and offered an 
opportunity to pursue that avenue for possible resolution of 
his case.  He was issued a statement of the case in January 
2002 that summarized the evidence of record and explained to 
the veteran the pertinent statutes and regulations and why 
his claim failed to satisfy the necessary requirements to 
establish entitlement to a TDIU rating.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 66 Fed. Reg. 45,630-32.  This section of the 
VCAA and the new regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was evaluated for an increase in his 
service-connected disabilities in April 2001, just prior to 
the submission of his TDIU claim that same month.  He stated 
that all of the medical evidence for his case was located at 
the Fargo VAMC.  The RO obtained VA treatment records for the 
period from December 1998 to May 2002.  The veteran was 
afforded two VA examinations to assess his current disability 
level despite having been examined in February 2001.  The 
veteran was offered the opportunity to have a DRO review of 
his case.  No outstanding evidence has been identified by the 
veteran.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).



								(Continued on next 
page)

ORDER

Entitlement to TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

